Citation Nr: 1235237	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shell fragment wound to muscle group XI of the right leg, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of a shell fragment wound to muscle group XI of the left leg, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1968 through June 1969. 

The increased rating claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal. 

In February 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In November 2006, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim of entitlement to service connection for bilateral hearing loss.  However, a subsequent December 2011 rating decision granted that claim, and the Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

At the October 2011 VA examination, the VA examiner determined that the Veteran's service-connected disabilities, which are currently on appeal, impact the Veteran's ability to work.  The Board finds that this medical opinion raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's residuals of a shell fragment wound to muscle group XI of the right leg has been manifested by moderately severe symptoms.

2.  Throughout the appeal, the Veteran's residuals of a shell fragment wound to muscle group XI of the left leg has been manifested by moderately severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no higher, for the Veteran's residuals of a shell fragment wound to muscle group XI of the right leg are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.7, 4.41-4.56, 4.73, Diagnostic Code (DC) 5311 (2011).

2.  The criteria for a 20 percent disability rating, but no higher, for the Veteran's residuals of a shell fragment wound to muscle group XI of the left leg are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.7, 4.41,-4.56, 4.73, DC 5311 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of November 1969 granted service connection for the Veteran's residuals of a shell fragment wound to muscle group XI of the bilateral legs.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 10 percent evaluation for his shell fragment wound to muscle group XI of the right leg and a 10 percent evaluation for his shell fragment wound to muscle group XI of the left leg under DC 5311.  38 C.F.R. § 4.73.  The Veteran asserts his disabilities are more severe than what is represented by the 10 percent ratings. 

The Veteran's service-connected shell fragment wounds to muscle group XI of the bilateral legs are evaluated under DC 5311, which addresses muscle group XI.  Muscle group XI encompasses the posterior and lateral crural muscles and the muscles of the calf, and their functions include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, DC 5311. 

Under DC 5311, a 10 percent evaluation is warranted for a muscle disability that is moderate.  A 20 percent evaluation is in order for a muscle disability that is moderately severe.  A maximum 30 percent evaluation is assigned for severe muscle disability.  38 C.F.R. § 4.73, DC 5311. 

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings of a moderate disability are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.  

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Id. at (d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.  

A severe disability includes a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  Additionally, the following are signs of severe impairment: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measureable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle and induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  History and complaint of a severe injury includes service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound with a record of consistent complaint of cardinal signs and symptoms of muscle disability and evidence of inability to keep up with work requirements.  Id. at (ii).

Cardinal signs and symptoms of muscle disability are defined in 38 C.F.R. § 4.56(c) as loss of power, weakness, lowered threshold of fatigue-pain, impairment of coordination and uncertainty of movement. 

Here, service connection, and a 10 percent evaluation for each leg affected by the shell fragment wounds, was established in a November 1969 rating decision.  The RO was unable to locate all of the Veteran's service treatment records (STRs).  However, the RO was able to find the Veteran's in-service hospital summary, which documented that the Veteran sustained multiple fragment wounds to both lower extremities in February 1969, after stepping on a booby trap.  The Veteran was then transported to a military hospital in the Republic of Vietnam.

Upon arrival at the military hospital, the Veteran had multiple fragment wounds to the left lateral thigh, right popliteal area, right medial knee, right medial calf, left popliteal area, and left lateral calf.  There were no peripheral neurovascular deficits.  The Veteran was taken to the operating room where exploration of the left popliteal artery and debridgement of the multiple shrapnel wounds were performed.  At no time was the Veteran unconscious during his hospitalization.  The Veteran was hospitalized in the Republic of Vietnam for five days.  His discharge diagnosis was multiple fragment wounds of the lower extremities.  The Veteran then spent five months at the United States Naval Hospital in San Francisco, California, where he received convalescent care.  In May 1969, he was air medical evacuated to the "CONUS" for further treatment and disposition.  At the May 1969 discharge, it was noted that the injury was not likely to result in a permanent disability.  It was also documented that the Veteran had started ambulating around the ward, but reported pain in his lower extremities.  X-rays of the left extremity revealed some small fragments in the soft tissues, but none in the bone or joint structures.  An orthopedic consultation was performed, which determined that the Veteran had internal derangement of the left knee with moderate instability secondary to atrophy of the quadriceps.  The claims file does not contain any other STRs.  His military service ended in June 1969.

The Veteran filed his claim for an increased disability rating in October 2004, claiming that he was "almost unable to walk for any period of time."
In December 2004, the Veteran was afforded a VA muscles examination.  The VA examiner determined that the Veteran could do knee bends without any problems, and had full range of motion of his bilateral knees.  Both knees were stable to medial and lateral stress.  The neurological examination of the legs was intact and there was no evidence of venous insufficiency.  The examiner found that the Veteran had minimal loss of function due to pain, and no signs of vascular, nerve, or bone injury in the legs.

In July 2006, the Veteran was afforded a VA scars examination.  At the examination, the Veteran described a sensation of discomfort and aching in his legs that was present most of the time and became worse with activity.  The Veteran stated that he could not stand in one position for more than twenty minutes and he had difficulty going up and down stairs.  He had to stop and rest because of the pain and discomfort in his legs.  The Veteran did not use any assistive devices, and he was able to drive with no restrictions.  A physical examination of the Veteran's legs revealed normal motor and sensory examinations.  There was no sign of atrophy.  Both knees had full range of motion, with no change on repetitive motion.  X-rays of the knees revealed well-preserved knee joint spaces with no effusion.

In April 2010, the Veteran was afforded a VA muscles examination.  At the examination, the Veteran described a locking up in his left knee.  He stated that he was unable to squat or bend his knee well.  He was also unable to walk for any distance.  His right knee tired easily.  He had pain and numbness in both knees.  A physical examination of the Veteran's legs revealed normal muscle strength in the legs.  The examiner determined that the Veteran's muscle function was normal in terms of comfort, endurance, and strength sufficient to perform his activities of daily living.  The Veteran did not have any nerve, tendon, or bone damage.  He did not have any muscle herniation, or loss of deep fascia.  The Veteran had slight limitation of range of motion of his knees.  The Veteran did not have objective evidence of pain following repetitive motion, or additional limitations after three repetitions of range of motion of the knees.  The examiner determined that the Veteran's muscle leg disabilities had mild effects on his chores, shopping and dressing, had moderate effects on his exercise and driving, and had severe effects on his sports.
In April 2011, the April 2010 VA examiner provided an addendum medical opinion.  Specifically, the examiner determined that the Veteran's service-connected muscle disabilities were best rated as moderate.  The examiner reasoned that the service-connected disabilities have a moderate impact on the Veteran's exercise, a severe impact on his sports, and a moderate impact on his driving and numbness.  The examiner noted that these symptoms have increased in intensity in the last years, such that the Veteran becomes numb if he is on his legs for any extended period of time.

In October 2011, the Veteran was afforded another VA muscles examination.  A physical examination of the Veteran's legs revealed that the Veteran did not have any fascial defects associated with the muscle leg injuries.  The Veteran had the following symptoms: some impairment of muscle tonus; consistent weakness; consistent lowered threshold of fatigue; and, occasional impairment of coordination.  The Veteran had normal muscle strength, and no muscle atrophy in his legs.  The Veteran did not use assistive devices.

The VA and private treatment records do not provide contrary evidence to that obtained at the VA examinations.
 
Applying the above criteria to the evidence of record, and in giving the Veteran the benefit of the doubt, the Board finds that the Veteran's residuals of a shell fragment wound to muscle group XI are consistent with a moderately severe disability in each leg, and thus the Veteran is entitled to an increased disability rating of 20 percent for each leg.  38 C.F.R. § 4.73, DC 5311.  Specifically, as previously mentioned, the Veteran was hospitalized for several months during his active military service, which is evidence indicative of a moderately severe disability.  Further, the Veteran has reported, and the VA examinations have confirmed, consistent symptoms of pain, weakness and fatigue, which are also indicative of a moderately severe disability.  The Veteran is unable to walk or stand on his legs for long periods of time, and the service-connected disabilities have been shown to impact his employability - again, symptoms of a moderately severe disability.  Therefore, the Board finds that a 20 percent disability rating is appropriate for each leg affected by the residuals of a shell fragment wound to muscle group XI.  38 C.F.R. § 4.73, DC 5311.

Disability ratings in excess of 20 percent are not warranted, however, as the higher 30 disability rating requires evidence of severe symptoms.  Severe symptoms were not documented in the VA examination reports or in the remaining medical evidence.  Specifically, although the Veteran suffers from weakness, pain, and decreased sensation, his symptoms do not meet the requirements to warrant a rating of severe.  There is no evidence of record that the Veteran's disabilities are due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  See 38 C.F.R. § 4.56(d)(4).  Furthermore, objective findings do not include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Although there is X-ray evidence of minute multiple scattered foreign bodies in both legs, there is no indication of the explosive effect of a missile, or adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  Id.  The VA examinations showed no evidence of deep fascia or muscle substance loss, or of soft flabby muscles in the wound area, or that the muscles swell or harden abnormally in contraction.  Id; see 38 C.F.R. § 4.73, DC 5311. The findings during the medical examinations during the appeal period more closely approximate the requirements for a 20 percent rating for each knee.  

The Board notes that the history of the injury is consistent with a moderately severe disability, and not a severe disability.  In this regard, the Board points out that the April 2010 VA examiner found that the Veteran's service-connected muscle leg disabilities mildly affect his ability to perform chores, dress, and shop.  His leg disability has a moderate effect on driving and exercise, and a severe effect on sports.  Similarly, the October 2011 VA examiner determined that the Veteran's muscle leg disabilities impact the Veteran's ability to work, but the Veteran is still able to perform sedentary labor.  Therefore, based on the foregoing, it cannot be said that the bilateral muscle leg injuries cause an inability to keep up with work requirements, so as to warrant a severe disability rating.  See 38 C.F.R. 
§ 4.56(d)(3)(ii). 

Based on the foregoing, the service-connected residuals of a shell fragment wound to muscle group XI of each leg are not shown to be severe, as contemplated under the criteria discussed under 38 C.F.R. § 4.56(d)(3)(i).  Therefore, disability ratings in excess of 20 percent for the service-connected residuals of a shell fragment wound to muscle group XI of each leg are not warranted here.  38 C.F.R. § 4.73, DC 5311.

It is briefly noted that the Veteran is already in receipt of a separate, noncompensable (0 percent) disability rating for his residual scars from the shell fragment wounds to his legs.  The Veteran is also already in receipt of separate, 10 percent disability ratings for his peripheral nerve of the right leg and peripheral nerve of the left leg, associated with his service-connected shell fragment wounds of the legs.  The Veteran has not argued that these disabilities are more severe than their currently assigned disability ratings, and these issues are not currently before the Board on appeal.  Therefore, no further discussion of these service-connected disabilities is required in this decision.
 
Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2011) are not applicable because DC 5311 does not contemplate limitation of motion based upon a joint abnormality (as opposed to limitation of motion based upon a muscle injury).  See Johnson  v. Brown, 9 Vet. App. 7 (1996); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 1998).  Moreover, symptoms such as weakness, fatigue, and pain (all noted at the VA examinations) are specifically contemplated by DC 5311.  See 38 C.F.R. § 4.56(c).  

The Board has considered the application of the remaining diagnostic codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's shell fragment wound to muscle group XI of the bilateral legs, but finds none are raised by the medical evidence.  

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a disability rating higher than 20 percent was diagnosed or noted.  The treatment notes of record similarly do not provide medical support for a higher rating. 

In sum, the weight of the credible evidence demonstrates that the Veteran's shell fragment wound to muscle group XI of the bilateral legs warrants a rating no higher than 20 percent for each leg.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by a 20 percent evaluation in each leg.  38 C.F.R. § 4.73, DC 5311.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected shell fragment wound to muscle group XI of the bilateral legs are sufficient in this case.  The diagnostic criteria adequately describes the severity and symptomatology of the Veteran's service-connected shell fragment wound to muscle group XI of the bilateral legs.  Moreover, the evidence does not demonstrate other related factors, such as frequent hospitalization or marked interference with employment.  As previously mentioned, the April 2010 VA examiner found that the Veteran's service-connected muscle leg disabilities do not have a significant effect on the Veteran's occupation.  Similarly, the October 2011 VA examiner determined that the Veteran's muscle leg disabilities impact the Veteran's ability to work, but the Veteran is still able to perform sedentary labor.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in November 2004 and March 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The March 2009 letter, along with a March 2006 letter, also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the March 2006 and March 2009 duty-to-assist letters were not provided before the initial RO adjudication of his claims in the February 2005 rating decision.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided these notice letters, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His available STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

ORDER

Entitlement to an increased disability rating of 20 percent, but no higher, for the  residuals of a shell fragment wound to muscle group XI of the right leg is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to an increased disability rating of 20 percent, but no higher, for the  residuals of a shell fragment wound to muscle group XI of the left leg is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the TDIU claim can be properly adjudicated.  

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess, 19 Vet. App. at 473.  

Second, a remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  At the October 2011 VA examination, the VA examiner determined that the Veteran's service-connected peripheral nerves of the bilateral legs and the service-connected residuals of shell fragment wounds to the bilateral legs currently impact the Veteran's ability to work.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the total effect of his service-connected disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Birmingham, Alabama, are dated from June 2011.  On remand, all pertinent records since this date should be obtained and added to the claims file.  All private treatment records contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the Birmingham, Alabama, VAMC since June 2011 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Update all private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected disabilities (bilateral hearing loss; ischemic heart disease, post coronary artery bypass grafting; residuals of a shell fragment wound to the left leg, muscle group XI; residuals of a shell fragment wound to the right leg, muscle group XI; tinnitus; peripheral nerve of the right leg; peripheral nerve of the left leg; scars from the residuals of shell fragment wounds; and, scar to the chest) on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving workers compensation or Social Security Administration (SSA) disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the above actions have been completed, readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


